DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 52 (Fig. 5A) and 15A (Fig. 1) Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:    
Claim 12, line 13, recites “at least a portion of the the” which should be corrected to read –at least a portion of the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (lines 3-4) and 12 (lines 4-5) recite “ a plurality of holes formed therethrough on a first side of the hollow main body and on a second side opposite the first side” however it is unclear if a plurality of holes are formed on each side or if there are just a plurality of holes formed in in the main body, one hole on each side. In light of the drawings provided, it is suggested that the claims be amended to read ----a plurality of openings formed through each of the first and second sidewalls--.
Claim 3, line 6, recites “the tubular main body”. There is insufficient antecedent basis for this limitation in the claim and it is unclear if the body is required to be tubular, or not, in this claim.
Claim 11 recites the limitation “the tubular main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if the body is required to be tubular, or not, in this claim.
Claim 11, lines 3-4, recites “ a plurality of holes formed therethrough on a first side of the tubular main body and on a second side opposite the first side” however it is unclear if a plurality of holes are formed on each side or if there are just a plurality of holes formed in in the main body, one hole on each side. In light of the drawings provided, it is suggested that the claims be amended to read ----a plurality of openings formed through each of the first and second sidewalls--.
Claim 12 recites the limitation “the tubular main body" in line 9.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if the body is required to be tubular, or not, in this claim.
Claim 13 depends from a rejected base claim and is also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US Patent 1,638,270) and Brown (US Patent 2,267,348).
Regarding claim 1, Nilsson teaches a poultry feeder/waterer (Page 1, lines 1-3), comprising: A hollow main body (base 10, ends 19, doors 15; Figs. 1-2; Exhibit A) for holding poultry feed or water (Page 1 lines 1-3), wherein the hollow main body (base 10, ends 19, doors 15; Figs. 1-2) includes a plurality of holes (see holes in Fig. 2 above base 10 from which poultry may access feed when doors 15 are open (as seen in right side of Fig. 2)) formed therethrough on a first side of the hollow main body and on a second side opposite the first side (openings are formed on both sides of the body (base 10, ends 19 and doors 15); Fig. 2); and at least one internal shield (chute 18; Fig. 2) within the hollow main body (base 10, ends 19 and doors 15) and extending along at least a portion of the length thereof that prevents the birds accessing the poultry feed or water through holes on opposite sides of the hollow main body from viewing each other (see Fig. 1 wherein chute 18 extends across the entire length of the body (base 10, ends 19 and doors 15) and prevents feeding poultry on opposite sides from viewing each other).
Nilsson discloses the claimed invention except for at least one stand for raising and leveling the hollow main body above the ground and a plurality of openings formed through each of the first and second sidewalls of the hollow main body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of openings through each of the first and second sidewalls of the hollow main body, since more openings in each side would provide additional space for the poultry to feed and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Brown teaches a poultry feeder comprising at least one stand for raising and leveling the hollow main body above the ground (supports 12 raise and level body 5 above the ground; Figs. 1 and 2; Page 1, lines 13-17).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a stand, as taught by Brown, to the device of Nilsson since it allows the device to be adjustably elevated above the ground to facilitate feeding of animals of different sizes, as recognized by Brown (Page 1, lines 17-22).

    PNG
    media_image1.png
    320
    328
    media_image1.png
    Greyscale

Regarding claim 2, Nilsson as modified teaches the limitations of claim 1, and further teaches wherein the at least one internal shield (Nilsson – chute 18) extends from an inner surface of the hollow main body above the plurality of holes on sides of the hollow main body and downward toward a bottom of the inner surface of the hollow main body (Nilsson - see Fig. 2, wherein chute 18 extends from an inner surface of end 19 above the holes, above doors 15, and downward towards base 10), and wherein the at least one internal shield terminates above a bottom of the inner surface of the hollow main body and defines a gap therebetween for passage of the poultry feed or water (Nilsson - see Fig. 2, wherein chute 18 terminates above the bottom of base 10 to allow for the passage of feed).
Regarding claim 3, Nilsson as modified teaches the limitations of claim 2, as above, and further teaches further comprising a hopper (Nilsson – hopper 11 and chamber 17; Fig. 1) for storing poultry feed (Nilsson- Page 1, lines 51-55) mounted above the hollow main body (Nilsson - base 10, ends 19, doors 15) , wherein an inside bottom of the hopper (Nilsson – hopper 11 and chamber 17) is in communication with an interior of the hollow main body (Nilsson - base 10, ends 19, doors 15) via an aperture formed through a top of the hollow main body (Nilsson – see the aperture formed between the bottom of chamber 17 and the top end of chute 18 in Fig. 2), and wherein the at least one internal shield is sloped or curved (Nilsson – chute 18 is curved; Fig. 2) to retain poultry feed above the at least one internal shield without filling the tubular main body with poultry feed beyond a level corresponding to bottom edges of the plurality of holes (Nilsson - see Fig. 2, wherein chute 18 retains feed above the chute 18 such that the feed does not spill out of the holes formed above doors 15).
Regarding claim 11, Nilsson teaches a poultry watering device (Page 1, lines 1-3), comprising: A hollow main body (cover 12 and ends 19; Fig. 4; Exhibit B) for holding water (water may be placed in the device if desired; Page 1, lines 95-97), wherein the hollow main body (cover 12 and ends 19; Fig. 4) includes a plurality of holes formed therethrough on a first side of the tubular main body and on a second side opposite the first side (see Fig. 4, wherein there are a plurality of holes formed between cover 12 and hopper 11) ; and at least one internal shield (chute 18; Fig. 4) within the hollow main body (ends 19 and cover 12; Fig. 4) and extending along at least a portion of the length thereof that prevents the birds accessing the water through holes on opposite sides of the tubular main body from viewing each other (see Fig. 4, wherein chute 18 extends along the length of the body (ends 19 and cover 12) and prevents poultry from viewing each other when accessing water through the holes), wherein the at least one internal shield  (chute 18) extends from an inner surface of the hollow main body (inner surface of ends 19 and cover 12; Exhibit B) above ones of the plurality of holes (holes between hopper 11 and cover 12; Fig. 4) on a corresponding side of the tubular main body (ends 19 and cover 12; Exhibit B) and downward toward a bottom of the inner surface of the hollow main body (see Fig. 5, wherein chute 18 extends downward toward cover 12 of the body (cover 12 and ends 19)), and wherein the at least one internal shield terminates above a bottom of the inner surface of the tubular main body and defines a gap therebetween for passage of the poultry feed or water (see Fig. 4, wherein chute 18 terminates above cover 12 and defines a gap for passage of feed or water).
Nilsson discloses the claimed invention except for at least one stand for raising and leveling the hollow main body above the ground and a plurality of openings formed through each of the first and second sidewalls of the hollow main body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of openings through each of the first and second sidewalls of the hollow main body, since more openings in each side would provide additional space for the poultry to feed and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Brown teaches a poultry feeder comprising at least one stand for raising and leveling the hollow main body above the ground (supports 12 raise and level body 5 above the ground; Figs. 1 and 2; Page 1, lines 13-17).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a stand, as taught by Brown, to the device of Nilsson since it allows the device to be adjustably elevated above the ground to facilitate feeding of animals of different sizes, as recognized by Brown (Page 1, lines 17-22).

    PNG
    media_image2.png
    364
    485
    media_image2.png
    Greyscale

Regarding claim 12, Nilsson teaches a method of providing feed or water to poultry, the method comprising: 
holding poultry feed or water within a hollow main body (see Fig. 2, wherein poultry feed is held within body (base 10, ends 19 and doors 15); Exhibit A), wherein the hollow main body includes a plurality of holes formed therethrough on a first side of the hollow  main body and on a second side opposite the first side, wherein centers of the plurality of holes are at the same height (see Fig. 1, wherein the holes are formed below hopper 11 and above doors 15 in each side of the body (base 10, ends 19 and doors 15) and the holes are at the same height); and 
preventing the birds accessing the poultry feed or water through holes on opposite sides of the tubular main body (base 10, ends 19, and doors 15; Fig. 1) from viewing each other with at least one internal shield (chute 18; Fig. 2) within the hollow main body and extending along at least a portion of the the length thereof (see Figs. 1 and 2, wherein chute 18 extends across the length of the body (base 10, ends 19, and doors 15) and the chute 18 prevents birds from viewing each other while accessing the feed).
Nilsson discloses the claimed invention except for at least one stand for raising and leveling the hollow main body above the ground and wherein the hollow main body includes a plurality of holes formed through each of the first and second sidewalls.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of holes through each of the first and second sidewalls of the hollow main body, since more openings in each side would provide additional space for the poultry to feed and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Brown teaches a poultry feeder comprising at least one stand for raising and leveling the hollow main body above the ground (supports 12 raise and level body 5 above the ground; Figs. 1 and 2; Page 1, lines 13-17).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a stand, as taught by Brown, to the device of Nilsson since it allows the device to be adjustably elevated above the ground to facilitate feeding of animals of different sizes, as recognized by Brown (Page 1, lines 17-22).
Regarding claim 13, Nilsson as modified teaches the method of claim 12, as above, and Nilsson further teaches wherein the at least one internal shield (chute 18) extends from an inner surface of the hollow  main body (inner surface of body (base 10, ends 19 and doors 15); Fig. 2) above of the plurality of holes on and 2, wherein chute 18 terminates above base 10 of body (base 10, ends 19 and doors 15) and chute 18 defines a gap for passage of feed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of animal feeders/waterers which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619